
	
		III
		110th CONGRESS
		1st Session
		S. RES. 395
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Akaka (for himself
			 and Mr. Inhofe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding National Pearl Harbor Remembrance Day.
	
	
		Whereas on December 7, 1941, the Imperial Japanese Navy
			 Air Force attacked the sovereign territory of the United States at Pearl
			 Harbor, Hawaii;
		Whereas more than 2,400 United States service members and
			 civilians were killed in the attack on Pearl Harbor;
		Whereas there are more than 4,900 members of the Pearl
			 Harbor Survivors Association;
		Whereas the 66th anniversary of the attack on Pearl Harbor
			 will be December 7, 2007;
		Whereas on August 23, 1994, Public Law 103–308 was
			 enacted, designating December 7 of each year as National Pearl Harbor
			 Remembrance Day; and
		Whereas section 129(b) of title 36, United States Code,
			 requests that the President issue each year a proclamation calling on the
			 people of the United States to observe National Pearl Harbor Remembrance Day
			 with appropriate ceremonies and activities, and all departments, agencies, and
			 instrumentalities of the Federal Government, and interested organizations,
			 groups, and individuals, to fly the flag of the United States at half-staff
			 each December 7 in honor of the individuals who died as a result of their
			 service at Pearl Harbor: Now, therefore, be it
		
	
		That the Senate, on the occasion of
			 the 66th anniversary of the December 7, 1941, attack on Pearl Harbor, Hawaii,
			 pays tribute to—
			(1)the United States
			 service members and civilians who died in the attack; and
			(2)the members of
			 the Pearl Harbor Survivors Association.
			
